DISSENTING STATEMENT BY
LAZARUS, J.
I respectfully dissent. The evidence presented by the Commonwealth, if accepted as true, does not prove that Heck-man violated section 9795.2 of Megan’s Law (Law),1 a provision that requires sexual offenders inform the state police within 48 hours of any change in residence. Unlike the majority, I believe that there are significant factual distinctions between Wilgus II and the instant case that compel this Court to affirm the trial court’s order. Moreover, a fair reading of the relevant statutory provisions and the remedial purpose behind the registration requirements of the Law further supports my opinion today.
In Wilgus II, the defendant never lived at the address he provided authorities upon his release from prison and failed to notify the police where he was residing when he was unable to secure housing at that registered address. Heckman, on the other hand, actually resided in the home2 that he registered with authorities upon his release from prison3 and, even after he moved out of the house and was living out of his car (which contained his personal belongings), often parked his vehicle overnight on the registered property, continued to receive his mail at the registered address, and also continued to work with his friend, the owner of the registered property. Compare Commonwealth v. Moreno, 14 A.3d 133 (Pa.Super.2011) (defendant found in violation of Megan’s Law registration provision where he slept on porches and in alleyways near registered address, owners of registered address were not aware of defendant’s presence, and defendant never lived at registered address any time after release from prison).
The Commonwealth’s criminal complaint alleges that Heckman had physically moved out of his friend’s house (the address he registered for purposes of complying with Megan’s Law registration provisions) and was living out of his van in the jurisdiction at the time of his arrest. However,, in effect, Heckman never changed his “residence” as is defined in section 9792(2). Rather, all evidence points to the legal conclusion that he continued to reside, for purposes of Megan’s Law, at his friend’s address — the location where he often parks his car overnight and where he admittedly receives his mail. *771See 42 Pa.C.S.A. § 9795.2(a)(2)(i)(C). If not his friend’s address, then what would be considered Heckman’s “new residence” for registration purposes under the Act?4 Until the legislature includes one’s car as a “residence” under section 9792, logic dictates that Heckman’s current registered address is the most reliable location that serves the remedial purpose of the Law’s registration requirements of helping law enforcement agencies keep tabs on sexual offenders. Commonwealth v. Fleming, 801 A.2d 1234, 1239 (Pa.Super.2002) (citing Commonwealth v. Gaffney, 702 A.2d 565, 570 (Pa.Super.1997)).
It was the Commonwealth’s burden to present sufficient evidence to make a pri-ma facie showing that Heckman had changed his residence (and, presumably was residing somewhere else) under section 9795.2. This, it failed to do. Accordingly, I would affirm the trial court’s order granting Heckman’s petition for habeas corpus relief that dismissed the charges brought against him. The trial court’s order does not represent a manifest abuse of discretion. Kohlie, supra.

. See Commonwealth v. Kohlie, 811 A.2d 1010 (Pa.Super.2002) (prima facie case in criminal matter proven when measure of evidence, if accepted as true, would justify conclusion that defendant committed offense charged).


. The record is not clear as to exactly when Heckman moved in with his friend. However, the friend testified at the habeas hearing that Heckman slept in a bedroom in his home, where he also kept his personal belongings, sometime in 2009 until October 2009. N.T. Preliminary Hearing, 12/9/2009, at 5-6. While living there, Heckman helped out around the house. Id. at 6.


.Compare Commonwealth v. Demmitt, 45 A.3d 429 (Pa.Super.2012) (post-Wilgus II case where homeless defendant found in violation of Law’s registration requirements for not registering any address upon release from prison).


. We note that on December 20, 2011, the General Assembly did in fact amend Megan’s Law with respect to the definition of residence and its requirements, intending to specifically address the issue of homeless offenders. The amendment became effective on February 20, 2012.